Citation Nr: 1207771	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a great toe bunionectomy, with fusion of proximal interphalangeal (PIP) joints 2nd, 3rd, and 4th toes, osteotomy of 2nd and 3rd toes, and condylectomy of the 4th toe on the right foot (right foot disability) from November 13, 2006, to the present.

2.  Entitlement to a disability rating in excess of 10 percent for status post fusion of the PIP joints of the 2nd, 3rd, and 4th toes for hammertoes of the foot (left foot disability) from November 13, 2006, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the above-referenced claims.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right foot disability more closely approximates a moderately severe disability.

2.  The preponderance of the evidence shows that the Veteran's left foot disability more closely approximates a moderately severe disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for a right foot disability, from November 13, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5280, 5284 (2011).

2.  The criteria for a disability rating of 20 percent for a left foot disability, from November 13, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5280, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letter dated in December 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the  June 2008 Statement of the Case.  Specifically, VA informed the Veteran of the necessity of providing medical or lay evidence demonstrating a worsening or increase in severity of the respective disabilities and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  Subsequently, his claims were readjudicated by way of a November 2009 Supplemental Statement of the Case.

VA satisfied the notice requirements under Dingess in the aforementioned notice letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met. 

The duty to assist also has been fulfilled as pertinent VA medical records have been requested and obtained and the Veteran was provided with appropriate VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination of all the issues decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

The Merits of the Claims 

The Veteran essentially claims that his right foot and left foot disabilities are more severe than what is reflected by the currently assigned 10 percent disability ratings.  
By way of brief history, the Veteran was granted service for connection for his right foot and left foot disabilities by way of an April 1971 rating decision, with the initial assignment of noncompensable disability ratings.  The ratings for each disability were increased to 10 percent disabling by way of a July 1986 rating decision.  In November 2006, the Veteran filed a claim for increased ratings for his service-connected right foot and left foot disabilities.

Currently, the Veteran's right foot and left foot disabilities are rated under Diagnostic Code 5280, which provides the rating criteria for unilateral hallux valgus.  Under this diagnostic code, unilateral hallux valgus that is severe, if equivalent to amputation of the great toe, is rated as 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of the metatarsal head is also rated as 10 percent disability.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent rating is the maximum disability rating available under this diagnostic code.  Thus, the Veteran has been assigned the maximum rating.

Other Diagnostic Codes pertaining to disabilities of the feet include:  Diagnostic Code 5276 for flatfoot, acquired; Diagnostic Code 5277 for weak foot, bilateral; Diagnostic Code 5278 for claw foot (pes cavus), acquired; Diagnostic Code 5279 for metatarsalgia, anterior (Morton's disease), unilateral, or bilateral; Diagnostic Code 5282 for hammer toe; Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones; and Diagnostic Code 5284 for other foot injuries.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the Veteran's bilateral foot disorder involves multiple toes on each foot.  As noted above, he is service connected for hallux valgus for each foot.  While the medical evidence of record shows that he has been diagnosed with bilateral hallux valgus, his disabilities are also manifested by symptomatology involving the additional toes and his bilateral forefoot and heel.  Given the level of involvement and nature of his current bilateral foot symptomatology, the Board finds that Diagnostic Code 5284 for other foot injuries most accurately addresses his symptomatology.

Pursuant to Diagnostic Code 5284, a 20 percent rating is assigned for moderately severe symptoms.  A 30 percent rating is assigned for severe symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  With actual loss of use of the foot, a 40 percent rating is prescribed.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Schedule for Rating Disabilities.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 798.  "Severe" is generally defined as "of a great degree:  serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. § 4.6.

Turning to the merits of the claim, the Veteran underwent a VA examination to assess the severity of his right and left foot disabilities in January 2007.  The examiner noted that the Veteran had undergone hammertoe corrections bilaterally and a bunionectomy on the right foot.  He complained of pain the forefoot and heel, bilaterally, and weakness and fatigability in both feet.  The Veteran stated that he previously used corrective devices and orthotics in both of his shoes to treat his symptoms, which was successful.  However, he did not have any orthotics devices at the time of the examination.  The Veteran reported that he worked for the postal service and that his disabilities had limited effects on his occupation.  Reportedly, he could stand for no more than thirty minutes without pain and he could walk no more than one half of a mile prior to the onset of pain.  
On the physical examination, the Veteran did not demonstrate any abnormal weight bearing on his right foot.  His right foot showed a large bunion deformity at the metatarsophalangeal (MP) joint.  The MP joint was tender and swollen.  There was evidence of surgical fusion of the PIP joints of the 2nd, 3rd, and 4th toes, which were well aligned and nontender.  There was no significant loss of the longitudinal arch on the right and his heel was well positioned.  The Veteran was able to do single and double toe raises.  He experienced increased pain with repetitive resisted motion in the right foot, particularly in the subtalar area.  There was a mild ease of fatigability to repetitive strength testing in the subtalar joint on the right.  Mild pain was noted in the region of the plantar fascia origin around the region of the os calsis.  The examination was negative for plantar callosities, areas of skin breakdown, or thickening.  His right Achilles tendon alignment was normal and inverted with double toe raises.  

With regards to the left foot, the physical examination showed a corrected bunion on the MP joint with reasonable alignment.  There was evidence of hammertoe fixation and fusion of the PIP joints of the 2nd, 3rd, and 4th toes.  The left forefoot was well aligned and completely nontender.  Mild tenderness was noted in the longitudinal arches and in the region of the plantar fascia at the os calsis.  The Veteran was able to perform single and double toe raises on his left side.  His left Achilles tendon position was normal and inverted with toe raising.  There was no evidence of abnormal weight bearing on the plantar side, or evidence of callosities or skin breakdown.  The Veteran experienced mildly increased pain with repetitive resisted subtalar motion.  Mild ease of fatigability was noted.

An associated X-ray examination revealed arthritis in the right foot and post-operative changes in the left foot.  Following the examination, the Veteran was diagnosed with painful bunion and arthritis of the right great toe with prior proximal interphalangeal fusion of the 2nd, 3rd, and 4th toes, with persistent pain in the foot.  He was also diagnosed with status post bunion correction and hammertoe correction of the left foot, with persistent pain and mild fatigability.  With regards to the DeLuca criteria, the examiner assigned an additional 5 degree range of motion loss in the subtalar inversion for both feet.

Subsequent VA records show treatment for the Veteran's bilateral foot symptomatology.  A June 2007 treatment record documents his report of having painful calluses, bilaterally, for several years.  He essentially reported having difficulty walking due to pain.  The clinical examination was negative for evidence of skin rash or ulcerations of his feet, but revealed several nucleated hyperkerstotic lesions, bilaterally, on the plantar 5th metatarsal heads.  The 4th digit on both feet was shortened.  Pain was noted upon direct palpation of the plantar hyperkeratotic lesions and thin plantar fat pads were observed, bilaterally.  The Veteran's stance and gait were normal and he presented with normal shoe wear.  The examiner noted his use of power step inserts and compression at the interphalangeal keratosis (IPK) sites.  The Veteran was assessed with bilateral IPK of the plantar foot, fat pad atrophy with prominent metatarsal heads, bilaterally, metatarsalgia, onychomycosis times ten, and history of bilateral foot surgery, noted brachymetatarsal, bilaterally.  

As documented in additional VA treatment records associated with the claims file, the Veteran subsequently sought regular treatment for his bilateral foot symptomatology, as recently as August 2011.  Treatment records dated from September 2007 to March 2008 show that he experienced bilateral painful calluses, forefoot varus, and hallux abducto valgus.  A December 2008 VA radiology examination of the left foot revealed degenerative and postoperative changes.  The Veteran reported experiencing cramping in his feet on a daily basis in July and September of 2008.  A February 2011 VA radiology examination of the left foot revealed hallux valgus and hammertoe deformity of the great toe with degenerative arthritic changes in the first MP joint and postsurgical changes in the second, third, and fourth toes.  These records show that the Veteran underwent a right great toe bunionectomy in May 2011.  Subsequently, the Veteran underwent a right foot hallux amputation in May 2011 due to a thrombosis and infection.  

Having considered the above evidence, the Board finds that 20 percent ratings are warranted for the Veteran's right foot and left foot disabilities under Diagnostic Code 5284.  The January 2007 VA examination revealed that the Veteran experienced tenderness and increased pain and fatigability with repetitive motion of both feet.  The examination further revealed the tenderness and swelling in the MP joint of the right foot, a large bunion deformity on the right great toe, and tenderness in the left foot.  The January 2007 VA examiner determined that the Veteran's exhibited a 5 degree loss of his bilateral foot range of motion due to persistent pain and fatigability.  Additional VA treatment records show that the Veteran's disability is manifested by a shortened fourth toe on each foot, bilateral calluses, hallux valgus, and fat pad atrophy.  The Veteran has consistently reported experiencing bilateral foot pain and the he experiences limitations in his standing tolerance and walking distance.  Given the competent and credible medical and lay evidence of record, the Board finds that the Veteran's right and left foot disabilities more closely approximate moderately severe foot disabilities under Diagnostic Code 5284.  The Board finds that the symptomatology for each service-connected foot disability equates to a moderately severe foot disability, warranting separate 20 percent ratings.

However, a 30 percent evaluation under Diagnostic Code 5284 is not warranted for either foot disability because the disability picture does not more nearly approximate a severe disability.  38 C.F.R. § 4.7.  Neither the Veteran nor the medical evidence reported or revealed findings of additional symptoms, other than what was noted above, such as instability, weakness, and abnormal weight bearing.  Additionally the Veteran reported during the January 2007 that his bilateral foot disabilities had limited effects on his occupation.  Subsequently, the Veteran has not reported any bilateral foot symptomatology that more closely approximates a severe foot disability.  As such, a severe foot disability indicative of a 30 percent disability rating is not indicated, nor is the next higher rating of 40 percent for loss of use of the foot.  

The Board further notes that the delineated foot ratings in excess of 20 percent in the diagnostic code for the foot, under 38 C.F.R. § 4.71, generally indicate symptomatology beyond that demonstrated by the Veteran.  For example, under Diagnostic Code 5276 for flatfoot, a rating in excess of 20 percent would require pronounced flatfoot with marked pronation, extreme tenderness, inward displacement and severe spasm.  Under Diagnostic Code 5278 for claw foot, a rating in excess of 20 percent would require marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  The Veteran's right foot and left foot symptoms do not reach the severity of those disorders.  Additionally, there is no indication that the Veteran's disabilities are manifested by a severe malunion or nonunion of the tarsal or metatarsal bones.  Therefore, a rating in excess of 20 percent is not warranted under any other diagnostic code relevant to foot disabilities.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45.  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board has considered the Veteran's statements as to the nature and severity of his right foot and left foot symptomatology.  In this regard, the Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Although the Veteran has claimed that higher disability ratings are warranted because he experiences pain, as described above, the currently assigned disability rating takes into account any functional limitation due to pain.  To the extent that the Veteran argues or suggests that the clinical data supports increased evaluations in excess of what has been assigned herein or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings assigned for his right foot and left foot disabilities contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disabilities that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disabilities, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings during the period currently on appeal.  Thus, the ratings assigned herein are adequate to rate the Veteran's disabilities under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record supports the award of disability ratings of 20 percent, but no higher, for the Veteran's right foot and left foot disabilities.  As there appears to be no identifiable time during this period on appeal during which his disabilities manifested symptoms meriting a disability rating in excess of the ratings assigned herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.

 
ORDER

A 20 percent disability for a right foot disability from November 13, 2006, is granted, subject to the laws and regulations governing monetary awards.

A 20 percent disability for a left foot disability from November 13, 2006, is granted, subject to the laws and regulations governing monetary awards.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


